—Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered March 31, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
Most of the challenged prosecutor’s summation comments are unpreserved as a matter of law due to defendant’s failure to object (CPL 470.05; People v Iannelli, 69 NY2d 684, cert denied 482 US 914), and we decline to review them in the interest of justice. In any event, taken in context, they were appropriate responses to the defense summation (see, People v Marks, 6 NY2d 67, cert denied 362 US 912; People v Colonna, 135 AD2d 724), and within the broad bounds of permissible rhetorical comment (People v Galloway, 54 NY2d 396). Moreover, in light of the overwhelming evidence of guilt, impropriety, if any, by the prosecutor in summation would be harmless (see, People v Woodwards, 215 AD2d 203; People v Crimmins, 36 NY2d 230). Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ.